Title: To James Madison from John J. Murray, 22 June 1803
From: Murray, John J.
To: Madison, James


					
						Sir,
						American Consulate City of Glasgow 22 June 1803
					
					Having received some weeks ago a copy of an Act passed by Congress on the 28 feby. last entitled “an 

Act supplementary to the Act concerning Consuls & Vice Consuls and for the further protection of American 

Seamen,” I thought it my duty to Act upon it immediately altho’ it did not come to me through an Official 

channel.  A little before the period alluded to I had received an Extract of the same Law from the 

Secretary of the Treasury with directions to have it published in the news Papers in my District for the 

information of persons concerned in the stocks of the United States which I accordingly had done and also 

gave notice to Masters & Commanders of American Vessels, arriving at the Ports of the Clyde, to deposit their 

Ships Papers at this office.  Some little opposition to this measure was at first Manifested but having 

declared that I would proceed against every defaulter according to Law, general obedience to the act appears 

now to be acquiesced in.  Several Registers & other Papers have consequently been deposited with me 

and I am sorry to say that my former suspicions of the Illegality of claimed American Vessels, of which I 

gave you a hint in my letter of the 10 January last, are now perfectly confirmed, and I would venture to 

declare to you even at the hazard of loosing the confidence of my Government, which I esteem inestimable, 

should my declaration be untrue, that there is hardly a Vessel known here as a Regular Trader between the 

United States & the Clyde but has British owners.  However reluctant to me to make this communication as it 

will involve many Persons in Guilt & subject much property to confiscation, yet the true Interests of my Country 

impose it upon me as a duty from which I cannot Shrink but with dishonour to myself.
					Some time ago a Mr. Richard H Morris a native of this place and Partner in a Mercantile House in this 

City under the firm of Hugh Morris (the Father of the said Richard H Morris) & Sons was sent to New York to 

make an establishment there, which he effected, and on the 29 December 1800 obtained a Register jointly 

with Thomas Holden, Mariner of New York for the Ship Washington of New York of 228 Tons Burthen, which 

Register was Granted by Joshua Sands Collr. of that Port & numbered (461). Thomas Holden was at the date 

of the Register and until the 4 Septr. 1801 master of the said Ship, but at the last mentioned period he was 

succeeded by Nathaniel Noyes who is the Present Master.  Now he as Richard H Morris is a Son & Partner of 

Hugh Morris a British Subject & Mercht. of this place of the House of Hugh Morris & Sons who jointly, 

without question, participates in the Profits of Vessels as well as Merchandize owned by their Respective 

houses in New York & Glasgow.  It appears clear, & without doubt to me that, by the Law of the 31 Decr. 

1792, the said Ship Washington is forfeited to the United States.  Again, it has been hinted that Thomas 

Holden of New York is a mere nominal owner, which, if true, would be another ground of forfeiture.  Richard H 

Morris is now here & I am told has been in this Country for a long time, and it is quite likely that he will not 

return again to the United States without indeed he should be induced to do so, as before, by motives of 

Interest.  As to his changing his Allegiance from his native Country, which the Law naturalizing foreigners 

certainly Contemplates before the dignified Stile of American Citizen & the rights & privileges annexed 

thereto are by it is altogether out of the question.  A Scotchman never changes his Allegiance but to suit his 

Interest & convenience, and, for the Same reasons, returns to it again.  How long the residence of a Citizen of the 

United States in a foreign Country may be deemed sufficient to deprive him of the Rights & Privileges of 

one, the law of the 31 Decr. 1792 does not particularly point out, nor’ does it make a distinction in a foreign 

residence between a Native Citizen & an adopted one which appears not just, but waving remarks on these 

point for the present, Altho’ Mr. Richard H Morris may be a Citizen of the United States, & Still entitled, altho’ 

residing in Europe, to own American Vessels, this Right to him, Cannot extend to his Father & Brothers who 

are (as I believe him to be) Bona fide British subjects resident here, and yet, if the Washington Should not 

be forfeited to the United States the Father & Brothers who unquestionably participate in the Profits of the 

aforesaid Ship, may be truly said to enjoy the Right (one of the good benefits at least) of American Citizens. 

 The following Case is if possible more strong than the foregoing.  Some time since having received advice 

that a remittance was made to me by one of the Charleston Traders I immediately ordered Insurance to be 

affected thereon & offered, through my Clerk, the usual premium on American Bottoms.  The underwriters 

declined  at the offered premium & gave aloud as their reason that the Vessel referred to in the order 

for Insurance altho’ considered American had British Owners a circumstance that if generally known, would add 

greatly to the risk especially in time of War, & of course that the premium ought to be proportionately 

increased.  Altho much mortified and confounded when I was informed of this bold declaration I thought it most 

prudent to wave making any observations thereon at the time, least they might prove other discoveries & 

injure the case in point.  As soon as the Vessel above alluded to, arrived I desired the Master to deposit her 

papers with me which was done after sometime.  The Register dated 5 December 1801. (No. 178) granted by 

James Simons Collr. of Charleston to James Macadam Mercht. there, together with Robert Bowden of the City 

of New York Mariner (who is the present Master) for the Ship Sarah of Charleston Burthen 30 25/95 tons, 

Isaac  Master at the date of the Register.  Now Sir it is almost universally known by the Merchants and 

underwriters here that James Macadam of Charleston, is a Scotchman and that he is a Partner in the house 

of William Taylor & Co. Merchts. of this City, and, that their Interests are united in Vessels as well as 

Merchandize nobody can doubt.  Hence the ground of the declaration of the underwriters “that the Sarah had 

British owners”  She is therefore, according to my best judgment forfeited to the United States.  Mr. 

Macadam is in Scotland & it is doubtful if he will return again to the United States.  Sir altho’ determined, 

whiles filling an Official Station to expose the Violators of the Laws of my Country without respect I cannot 

but feel much concern when I look to the Consequences that will follow the seizure & forfeiture of the 

Washington & Sarah & other Vessels that are in the Same Situation, and which it will be my duty to inform 

you of as soon as I am in possession of their papers because as formerly noticed almost the whole Trade of 

the United States with Scotland is carried on in Vessels of their description, which will consequently be 

much checked, if not destroyed, by their forfeiture but Sir were I to Suffer such practices to be indulged in, with 

so strong a Conviction in my own Mind of their being Illegal & directly opposed to the best Interests of our 

good & Lawful Citizens, I would certainly deserve to be removed from office &, with every mark of 

disapprobation.  In a word Sir I have no hesitation in saying that every Vessel of the United States that is 

registered in favor of Richard H Morris of New York & James Macadam  of Charleston, ought immediately to be 

siezed as they are most certainly owned by foreigners.  The Washington is to Clear for New York to day.  The 

Sarah will Sail for Charleston by the Middle of next Month.  With distinguished Respect I have the honor to be Sir 

Yr. Most Obt. Hble Servt.
					
						John J Murray
						Consul of the United States of America at Glasgow
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
